Citation Nr: 0836899	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-36 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a pulmonary 
disorder.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty February 1962 to January 
1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claims so that he is afforded every possible 
consideration.

In an October 2006 statement, the veteran stated that he had 
received medical treatment at the VA Medical Center in Rio 
Piedras, Puerto Rico.  However, the only VA treatment records 
which have been obtained for review in connection with the 
veteran's claims are from the VA Medical Center in San Juan, 
Puerto Rico.  The claims file does not contain any VA 
treatment records from the VA Medical Center in Rio Piedras.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since these 
treatment records may contain information concerning the 
diagnoses, onset date, and etiology of the veteran's claimed 
disorders, they should be obtained.  

Additionally, the claims file includes statements from the 
veteran for which no English translation has been obtained.  
These documents are presumably in Spanish and have been 
tabbed in pink on the left side of the claims folder.  The RO 
should obtain a translation into English for these documents 
so that their relevance and probative value may be evaluated 
by VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of the 
veteran's VA treatment records from the VA 
Medical Center in Rio Piedras from the 
date of initial treatment to the present.

2.  The RO should obtain English language 
translations of all documents tabbed in 
pink on the left side in the claims 
folder, including a VA form 9 (Appeal to 
Board of Veterans' Appeals) dated November 
2007, and VA forms 21-4138 (Statement in 
Support of Claim) dated June 2007 and 
October 2006.  These English translations 
should be associated with the Spanish 
originals so that the Board can determine 
that all necessary translations have been 
obtained.  

3.  Thereafter, the RO should readjudicate 
the claims in light of any additional 
evidence.  If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




